u· {);~
llm11/l-nl LEi &mi2EZ)
                                                          .     .       c_au..se14=
 I   I                   .            .               KID ..·            3Ll) 3/d.--L              ~ "7/fE ;;;J.tif-rll
rrERJYl~+rf. LfE                                          . o?-El) A ~~i~ mx:~                     D&ff~.iG+ ~
                    '/);{f{os/~                                         -cf!C ~fi4FBtplZ..G         OF   f!!!!J UJUAf(L('
                        t/5 ,                                           IN -m trL CcuR-.7"."              · FliifMS
~,...,,_,_ 1.~~ ty WNh                      71)
                  ifAUJ fbi/OU) 7£M5 &ci~ of tfJrn;;J/fl ~edU!LG II-£+
                  ft. o1 § ~- /ltlbo ftMsmitt Kr:trfcrf'o.Vs WR.J+ FO;e_ a_
                  +laJxas ~£fU5 /1, o~ (!_ausE #- 30~ 31 :J. -~J 7l> !fiE
                  ~uR.:f OF lj_/fYltNI1L. /ijJf&trls ~A , f?lF!Aa.J.                  i!>e-
                                                                               .:rJ
               Th~uat1f 7D ~s CtJe__ ol CPimirJIIL fkoc~
                ftf:h f {. 01-~ 3© mpor-d~+; #115 35 Cle.tp /o 7~-t(­
               Keldve-'s Wei+ Fve. a.. fAa._ka..s ~ 70 71ft's Hzm0f2_a_b/G
                taJ~ rfoe- .fLJ.Rd-ne[2__ 'P-E:vtEw. Rrrt~-lve A-l-e-d t4t.s vJetf
                                                                               - ~· I
                                                 ,,I
                                                 tr
                                                       L.K'.w
                                                                         -   beAJ 1l5~-fu_
                                                                                   (}7J/-'
fb«-- e_. ~a.s      Coep1.5 otJ oe_e.i:JoU--f .. 11• •                               'J   ;1fJI5.
Wi+n +he- 'BE:tt &2UAt--ty, ris/i!Je--& eieA~                            . i_e_,,    :Str=/03
~~S(itf. KEF~    R~j 7!lff( 71fi:5 ~T ~ ·.
                          t6
CinnpbL ~p;rderrf "'75 ~mitt Rd«!Ms WKct
o/ ~ ~ .-fotz 7'iltS C1J1£iS f!E:Vt~ /fNO
Y t~ dOts, &~ m/le:tt~ ,;. !111m It~ cJ.s s. w. 3Ll
   ~~ 9(/~ eR;m. hfP.          ()ooo) -       frj~~                                                 ~
                         ~
R£[rdiJI., :s -~Jv ~ 7!5 fl;rr;e Vlfi5 ~u:5 1?€1~
Z)Rtlnie:d llnd Dt&r:r 77/tF ~fOrJd~i- 70 &/l'1p{~
 W·ifA -(6l.AS 077rlule:s /f5 fJR/31/tded :ZtJ f'B. eode, ~m;
 ~G ffi?:h 11- D'f :5   .m.



=c ~IW LEG kfNIJI2£'D, ~ 41'1-f.;M"1-- ~h
GR~rlitf 'fho..J elL f__npve ltided eausli ALo.  1
 7flm /~ 00j,;vm was 0EI!~ 70 7 $ &t! ~
 DCSffic.-f e..&d; wltv ~ive:> t'+ oN a~La.l:ou.:f ~ ~JH
d-015,

T Httzm.w ~ ~oR.eD 1 -roc::r- # fa "1--f ;;.oT l58fj
 ~,..t(-f£_{ ::4N'fil'lCPA~ed   frl   f~    7Vle.&MttCe_t/ UMUf; ::LA/
 {5EF CiJLwly, /K.      Otfl:ia.N.    U/}J.eA QR"(tf   1116- ~t!J/'3.
 ::rs 'fR.ue: AMo &~, s,gned Ynts .ftrll 0'7 oF NDI/1
 dJJfS /JTL. Ciluse # 3(3 318.-C- Whtc.A t":s a_t -::J(y,-t"1



  fi                                  C;_e._us· G II=
                                                    '!TAl 711-E d-7- 71-f
            ..                    Lf-~ ;J-tf~-6
                                                    'D/skte-·t CoutL7' oF
Htt2i~ IE~ &DRED                                    &:11 ~touty, /Z.
                            ,--




  7)-ea_f.t ~-hces     or 7116 (!flto2--r.·-
    ;74t5 ;Jo71~ is 70 1~12m uou -rt#-r Cfl._U.:se 11-L-/1;~-c
                                   u                         .      ll
  C.aN-fru·,s ard P~ns -lo ~ llit5W~ DtsC/Ji/f?f'ED l?t!t'dEAJcG
tt/'Jh?s fli&tdr lJl~t!~ Bitdl?"MC.~ 1:5. ::fr.l~ P'rut~b!:!; .
                                           11


 TYlcif£A__{o-e Et!td&.~ce.... 774/l'l Wlr$ IAJ;fhh(_ld oy 77/e :Sr~e
 l)ut2if1j lfi!7L1 f1wisAmevtf- Pfv+s~; and :JUi.Ll- pfasG W~ ::J.NIJ~
Fa_voea.h{~ maieAt0-&1gllt.dE!tJ.C.~p /7le I?F~i'dav~f OF' /ltotJ~ fko~AI
Sf!Jne-ct ~. ,..Lo~f3~d Ky If!~ f!ti-hm "l...tl~'!w 13. liriJWS             11
                                                                                 oN
 -;{an. 30 1'11~ arJ.-fi{e.d wi'fh 7-tf& /?Jet;! ~ry tis~'cf GfR.ltJ!_
 DFrice- ou Lf/1I LCfCftJ_,'' J-5 Tm-72Aia4 OJ1d ml£55 r 1-fa-ve f3c:&4
 addet3s~ ~rlr CJ;t.tsfcku~ &P'tJAf +o .rrff~ . k;R r:RoiJ-t- ;
 fl-1\10£VAlUO-f.ecJ .ItJ -r/1-G t:__o}Jf.e-t !JF' 71f& EtJ!tett HECof!-D1       .

 /I;JtL~ 4;z~ U~s6 af 1/.:Z.,
'Ynr(lR~at/ER, "17-fis 15VtdEA.tt:~ eVIl-S 70 tBe eR/-rmt"r;c.d trtJt ///& _
 Co~feri{ ;F -71(§ Ot/EJ>/l/1 ~'[}# &r' 7#E s-7'~ &$e-"
 a_ IJra /llt~fek-1/ ~53 S~ w :2tl ai-5, ·71fes-//l/e
C/;d   /\/of n~;-1/tE tL etL51?   fmt,J/1{ YRirrL, l:K- fJ~ cAovQ _:J/3 $, Wt 3d af
3~~~325,                                              I             -


                                           ~ftu-ltr &6mLit-&:4
                                          q/:e~>m~ ·fCu_~ t~nd.Ae_d
                                      LtJ.usE·iF     ::rtJ  7lf§ dJz.J/771
 EX PA-R--t-                          30,31 1-C,     T)(sfi?JGis C!..rJUJ'2:f oP
11~!2MtttJ 1££ ·~15Piill                            ~ell ~-ty,          -!1?#1-5

               -f:-   NfJ71 f__e /o 711rF ;;f;sli:c-G.S oP· CIJu.RY:

Ke~ !liE fn7Ache_d(J/~ fXfJG a'/.4-76-(s ;wswt?R flr.lo
      Ft~t7]s oF F,fiC:C:> ~o C..Or.tclustOdS OF La.W :XN C&usc,
    -14:- 30, 3/1-lf IS /If/ /lc.ewrf-fs t?:Kh/ b-f.-If 7J.J e.o.us-e::_, #=-
   3Dr311- C, '~~"!!} :rM 7bft:S flvNol20JJ/e; t!flUEf.. :se-e
   17fE Fl-let5 f!W P:fje(B), t3of-/lJIYl (X18e lbof-noio :3,
   Cm.lse-4f 313H to a QOtn-t iJ ~Ef 3{ME's(..3EJ d~.3 ;:t:tJ C/Ju$e tfoc 30; ~i~ G /o
      l!51ptf2Ld ~ or ocJ; ;22, d-015~: ll-VtJ~_/1 oF m(}J);:dOJVllf:3
      TJJJ   Ce..u.se #- 303/:J_-·G Wt15 ~1e.d with /fiB &tl
      teu~Ctty Dl5it.K.+ (!Mj~Jc ~tnee~ oc.,+. ~ &ot5. &f Jvg
      L(eY 70 8e !RArJ6rnl:tt&1 /lft?llfPit:~-frof\1 -:ff\1 ~e__4f
      3 0) 31 ;L- c.. -to 71fe Ctue:.-1 o ~ e-R..llnt~WifL !Jfperr{s     #




     'YVIOMJJ!kA, , SEC- {J~ 3- '7 OF Findt':Js FiJa:s ~ .·
      C,arJClU$io~:5 &F ~ :rtVJ -vzw ft--7rA-cA.e_d {!(>J fJ1j~ :5{/17'&3-
      llNJ5U:etG _IINo Hn:::lo~ F~~e7s and &"!efu:;z~;Ws oF Law $.1 ·
      &.u$ Zf1Jil--/l 115 l!ffllC~JJ:Lf-lo EKh,bf-/1- :7.!'1 C&l.JS~ :fA
     30,3/ll-CJe NO Wh~ ~-I :rNJ 7/fe {e&J~ WM /tff{{Co.fl;f
                   11

                      -
                                 (! o(~J
                                 77
EVEK: QdrYUDAiisAc.d oF YIIE · ~ CiJt2e                          6JI\fet/>n5 /1-5

'ht[ut~ hlf UJ.w IN &If ;iQ;, V. ll!abdma-1 :?f:i5' U.s. .;13~
d-'+1 (tnt:t) c.a1;~ ~~;e_p Reyw~~e_cf ~ ad/YioNi,;Sh d*~-1s
OF '771& 7JI-REE~~J, flpp/t't-0/r:f WM lSrJh7f  .cau:se1/) 311-c. ((.rr~~e#'-~,?;11~ '0
IIIIIIIJIIII(IliiJIIII[III~[IIIIIII Appl i ~ +'s 6-;t. h~ b+ - A
                                      No. 30,311-A
                                          ~ 3o) 3l-;;_~.4
EX PARTE                                     : #-,L'/(1
                                             *
                                             *
HERMAN LEE KINDRED                           *                BELL

                                     State's Answer

       COMES NOW the State of Texas, by and through the District Attorney for the 27th
Judicial District of Texas, and denies generally the allegations of the Applicant's Petition
for post-conviction Writ of Habeas Corpus relief, and opposes any request for bond
pursuant thereto. The State would show the Court that there is no necessity for a fact
finding hearing as there is ample evidence in the record for the Court to rule on the relief
sought.
                                          Prayer

         WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that the
 .Court enter Findings of Fact and Conclusions of Law, and recommend denial of the relief
. sought, sending the Applicant hence without day.

                                          Respectfully submitted,

                                          HENRY GARZA
                                          DISTRICT ATTORNEY
                                          27TH JUDICIAL DISTRIC




                                              Assistant District Attorney
                                              27th Judicial District
                                              P. 0. Box 540
                                              Belton, TX 76513
                                              (254) 933-5215
                                              (254) 933-5704 [FAX]


 IIIIII I~ lllllllllll
                                  Certificate of Service

      I, the undersigned, do hereby certify that a true and correct copy of the State's

Answer was mailed to the Applicant, Herman Lee Kindred, TDCJ# 671207, at the

McConnell Unit, 3001 South Emily Drive, Beeville, TX 78102, by certified mail, return

receipt requested, postage pre-paid, on this the _ __._I_Z~_Y!l_.-
                                                                __ day of March, 2014.
                                   Certificate of Service

       I, the undersigned, do hereby certify that true and correct copies of the State's

Motion to Enter Proposed Findings of Fact and Conclusions of Law, and the State's

proposed Findings of Fact and Conclusions of Law, were mailed to the Applicant, Herman

Lee Kindred, TDCJ# 671207, at the McConnell Unit, 3001 South Emily Drive, Beeville,

TX 78102, by certified mail, return receipt requested, postage pre-paid, on this the

_ ___._{_1_---=--rfl
               _ _ day of March, 2014.
IIIIIIIJIIII liiiiJIIII !1111 !1111111
                                                 No. 30,311-A

EX PARTE                                               *             IN THE 264TH JUDICIAL
                                                       *
                                                       *             DISTRICT COURT OF
                                                       *
HERMAN LEE KINDRED                                     *             BELL COUNTY, TEXAS

                                    Findings of Fact and Conclusions of Law

            Having considered the Applicant's Petition, the State's Answer, and the record in the

above numbered cause, this Court makes the following Findings of Fact and Conclusions of

Law:

                                                       I.

                                               Findings of Fact

History of the Case

1.          The Applicant is currently incarcerated in the Institutional Division of the Texas
            Department of Criminal Justice on other convictions, but on October 8, 1981
            he was convicted in the instant case, Cause Number 30,311, of Burglary of a
            Habitation.

2.          He pled guilt to the charge, and the trial court found him guilty and assessed his
            punishment at ten ( 10) years imprisonment, but suspended it and placed him on pro-
            bation for a period often (10) years.
                   I




3.          On May 4, 1982, the Applicant pled "true" to violating conditions of his probation,
            and the trial court found the violations true, and assessed his punishment at ten ( 10)
            years imprisonment.

4.          On October 8, 1982, the Applicant was granted shock probation, and the remainder of
            his sentence was suspended, but on December 11, 1984, he again pled true to viola-
            ting his conditions, and the trial court found the violations true, revoked his proba-
            tion, and ordered that he serve the remainder of his ten (10) year sentence in prison.


11111111   IIIII 1111111
                                                        Herman Kindred- 30,311-A- Findings
                                                        Page 2


5.        The Applicant appealed his conviction, but it was dismissed at his request, 1 and the
          appellate court issued its Mandate on September 4, 1985.

6.        This is the Applicant's first Petition for post-conviction Writ of Habeas Corpus relief
          in this case.

Allegations of the Applicant

7.        In ground one, the Applicant alleges that he received ineffective assistance of counsel
          in his case.

8.        In ground two, the Applicant alleges that his trial counsel was ineffective for failing
          to object to the admonishments given to him in his case because they were allegedly
          insufficient.

Necessity for an Evidentiary Hearing or Expansion of the Record

9.        The Court finds that the existing record is sufficient to answer the allegations in the
          Applicant's Petition.

Grounds One & Two- Ineffective Assistance of Counsel

10.       In ground one, the Court finds that the Applicant alleges that his trial counsel was
          ineffective because he did not properly investigate his case.

11.       Specifically, the Court finds that he claims that: there were never any charges filed
          against him; he never broken into anyone's home; the homeowner never approached
          or talked to the police, or filed a complaint; and, the police never interviewed the
          victim about the case. See Applicant's Petition, p. 6.

12.       The Court finds that the Applicant bases his allegations on an "affidavit" dated
          January 29, 2014, that he attaches to his Petition in which he describes a chance
          meeting allegedly with the victim2 in this case which occurred in 2012 at a Family
          Dollar Store in Temple, Texas.


            1
              See Kindred v. State, No. 03-85-00020-CR (Tex.App.- Austin, delivered September 4,
     1985) (not designated for publication)
           2
                The affidavit does not name the person with whom the Applicant spoke at this meeting.
                                                   Herman Kindred- 30,311-A- Findings
                                                   Page 3


13.   In ground two, the Court finds that the Applicant alleges that defense counsel was
      "totally ineffective" for not objecting to the admonishments given to him by the trial
      court in the case.

14.   According to the Applicant, his attorney should have objected to the trial court's
      failure to admonish him about the direct and collateral consequences of his plea. See
      Applicant's Petition, pp. I O-Il.

The Applicant's Case

15.   The record reflects that on August I, 1981, a Complaint charging the Applicant with
      Burglary of a Habitation was issued by the Bell County District Attorney's Office,
      and the Court finds that he was subsequently arrested for the charge, because he
      posteld a $2,000.00 commercial bond dated August 3, 1981. See Complaint & Bond
      tiled 8-5-81.

16.   The record further reflects that the Applicant was indicted by the Bell County Grand
      Jury on September 23, 1981, for the offense of Burglary of a Habitation. See
      Indictment.

17.   On October 8, 1981, the record reflects that the Applicant, who had retained attorney
      Stephen E. Blythe to represent him, waived a jury trial, judicially confessed to the
      allegations in the indictment, and entered into a plea agreement with the State for
      ten (10) years probation in exchange for his plea of guilty. See Waiver of Jury,
      Judicial Confession, & Disclosure of Plea Recommendation.

18.   Prior to the entry of his pleas of guilty/ the record reflects that the following dialogue
      occurred between the Applicant and the trial court:

                "BY THE COURT:

                "Q.    Mr. Kindred, how old are you?




        3
         The Applicant plead guilty in a joint proceeding to Burglary in the instant case and,
 Forgery by Passing Cause Number 30,312.
                                Herman Kindred- 30,311-A- Findings
                                Page 4


"A.   Seventeen.

"Q.   How far did you go in school?

"A.   I'm in the twelfth grade right now.

"Q.   Have you ever been considered to be mentally ill,
      insane, incompetent or crazy?

"A.   No, sir.

"Q.   Are under any disability by reason of intoxication or
      impairment that would prevent you from understand-
      ing what is going on here?

"A.   No, sir.

"Q.   Now, you've talked to Mr. Blythe, your retained
      attorney, and he's told you about your rights under the
      law of the State of Texas and the Constitution of the
      United States?

"A.   Yes, sir.

"Q.   And he's also told you, I'm sure, after he has inves-
      tigated both of these cases, any defenses that you might
      have at law; is that right?

"A.   Yes~,_sir.   _ _ _ _ _ _ _ _ _ _ _ _ __:___ _ _ _ _ _ _ _ _ _ _ __

"Q.   And you are satisfied and wish to proceed and try both
      of these cases at one time rather than having two sepa-
      rate trials, like you're entitled to?

"A.   Yes, sir.
                                    Herman Kindred- 30,311-A- Findings
                                    Page 5


"Q.      You understand, also, you are entitled to have a jury in
         each case, have the jury detennine guilt or innocence
         and assess punishment, if any, and you have waived
         that and agreed to try the cases before the Court?

"A.      y es, sir.
                .

"Q.       You've also agreed to waive the privilege against self-
          incrimination and to sign a written judicial confession
          called a stipulation which you are not required to do
          and can't be compelled to do, but which you have
          voluntarily given, and if these stipulations are admit-
         .ted into the record in each of these cases, your guilt
          would have been established beyond as reasonable
          doubt and you appearing to be sane, the court-will
          find you guilt[y] and assess a punishment in each case
          as required by law. Do you understand that?

"A.      Yes, sir.

"Q.      Now, in 30,311 you're charged with on or about the
         first of August, I 981, in Bell County, Texas then and
         there intentionally and knowingly entered a habitation.

"A.      Yes, sir.

"Q.      A residence without the effective consent oflda May
         Foster.             ?




"A.       Yes, sir.

 "Q.      The owner, and that you therein attempted to commit
          and committed theft; is that right?

 "A.      Yes, sir.

 "Q.      To that charge now do you plead, guilty or not guilty?

,_   -

                 }.'.
                 '. ~   ..
                 ',
                                                  Herman Kindred- 30,311-A- Findings
                                                  Page 6


              "A.    Guilty.

              "Q.    Now, in [30]312 you're charged with on or about the
                     24th of August, 1981 in Bell County, Texas with the
                     intent to defraud and harm another, passed and
                     transferred to Frank Vanecek down at Kings Saver on
                     Adams Avenue at Temple a check in the amount of
                     twenty-five dollars drawn on J.E. Winston's account
                     on the Temple National Bank on J.E. Winston's
                     account and it's alleged that you passed it, knowing
                     that it was forged and that it purported to be a check.
                             "Now, to that charge now do you plead, guilty
                     or not guilty?

              "A.    Guilty (RR-II, pp. 2-5-)."

19.   The record reflects that the Applicant then told the trial court that he was pleading
      guilty of his own free will, and not because of any promises, threats, fear, or false
      hope of a pardon, and that he understood that the burglary charge carried with it
      a punishment range of five to 99 years, or life imprisonment and a $10,000 fine, and
      the forgery charge had a punishment range of two to 10 years imprisonment and
      $5,000 fine, and that both charges would be final convictions if the recommendations
      were accepted (RR-II, pp. 5-7).

20.   Then, the record reflects that the following dialog occurred between the trial court
      and the Applicant:

                            "THE COURT:          All right. Your plea in
              each case is accepted and now in each case I have not only the
              waiver but a stipulation signed by you and joined therein by
              your attorney and the State in which you have confessed to
              each and every element as alleged.
                     "What did you do in Ida May Foster's house, did you
              go in there and take something?

                             "THE DEFENDANT:           No, sir. A friend of
              mine, he always works on my car, and I owed him something
              so I was nice enough to take him by there. He went in and got
              it. I was just outside the window. He reached it to me.
                                  Hennan Kindred- 30,311-A- Findings
                                  Page 7


               "THE COURT:           Do you understand under
the Law of Parties in this state that you are liable even though
you just sat outside, you were nice enough to help him
commit a burglary?

                "THE DEFENDANT:            Yes, sir.

                "THE COURT:         Where is he?

                "THE DEFENDANT:            He's at home. He's
on probation.

           "MR. KINARD:             Could we have just a
moment, Your Honor?

                "THE COURT:         Yes, sir.

"(Counsel conferred in an off the record discussion.)

                "THE COURT:         Who is your friend?

                "MR. KINARD:        Just one second. Your
Honor.

                "THE DEFENDANT:            John Mayo.

              "THE COURT:           Did you know John was
going into the house?

                ·"THE DEFENDANT:            Sir?

              "THE COURT:           Did you know John was
going into the house?

             "THE DEFENDANT:             No, I didn't until he
got there. Until he got there. There wasn't nobody home.
Knocked on the door, nobody answered, so - -
                                  Herman Kindred- 30,311-A- Findings
                                  Page 8


            "THE COURT:         And you saw him go in the
house and come out with something?

              "THE DEFENDANT:             He just went in the
house and he just reached it through the window to me.

            "THE COURT:          He reached through the
window and handed it out to you; what did he hand out?

                 "THE DEFENDANT:          A stereo.

                 "THE COURT:       You knew it wasn't his,
didn't you?

                 "THE DEFENDANT:          Yes, sir, I did.

            "THE COURT:            You knew it belonged to
somebody else, didn't you?

                 "THE DEFENDANT:          Yes, sir.

              "THE COURT:          You knew that you didn't
have their consent, didn't you?

                 "THE DEFENDANT:          No, sir.

                 "THE COURT:       Do you realize that's
burglary?

                 "THE DEFENDANT:          Yes, sir.

                 "THE COURT:       That's life.

                 "THE DEFENDANT:          Yes, sir.

                 "THE COURT:       What about the check; you
did that, too?
                                      '-·     Herman Kindred- 30,311-A- Findings
                                              Page 9


                               "THE DEFENDANT:         Yes, sir.

                               "THE COURT:      You knew it was forged?

                               "THE DEFENDANT:         Yes, sir.

                               "THE COURT:      Why did you do it?

                               "THE DEFENDANT:         I swear to God I
             don't know.

                               "THE COURT:      Well, why did you do the
             other?

                            "THE DEFENDANT:         I just owed it, John,
              you know, something for working on my car. He just asked
              me to take him. Called me - -

                                "THE COURT:     I know, but what did you
              get out of it?

                                "THE DEFENDANT:        Jail. That's all (RR-
              II, pp. 7-11)."

21.   The record reflects that the Applicant subsequently took the stand to disavow his
      earlier statement to the police, that he went into the house and took the stereo,
      clarifying that his friend John Mayo was the one who went into the house (RR-II, pp.
      11-12).

22.   The Court finds that implicit in the Applicant's claim of ineffective assistance in
      ground one, is a contention that there was "no evidence" to charge him with or con-
      vict him of a crime, and if his attorney had conducted a more thorough investigation
      of the facts of his case, he would have discovered as much.

23.   However, the Court finds the Applicant's contentions unsupported by the record.
                                                 Herman Kindred- 30,311-A- Findings
                                                 Page 10


24.   In his Petition, the Applicant states that he "never ever entered into nor broke into
      anyone[']s home," but he explained as much to the trial court at his plea of guilty
      hearing, and admitted that he did drive his accomplice to the residence and saw him
      enter the home, and exit with the victim's property, which, he told the trial court, he
      understood made him guilty of Burglary under the law of parties.

25.   The Court finds that it is unclear what additional facts or "real facts" could have been
      gleaned by further investigation of the case by the Applicant's trial counsel.

26.   The Court finds that in ground two, the Applicant alleges that his attorney was inef-
      fective for failing to object to his allegedly incomplete admonishment by the trial
      court.

27.   The Court finds that before accepting his plea of guilty,' the trial court inquired about:
      the Applicant's competency; whether or not he had talked to his attorney about his
      case and been infonned of his rights and any defenses he might have had; whether he
      wanted to waive a jury trial; whether or not he wanted to waive his right to self-incri-
      mination; whether or not his plea was voluntary; whether or not he was aware of the
      punishment range; and whether or not he understood, that when the trial court ac-
      cepted his plea the conviction would be final.

28.   The Court finds that to all these inquiries, the Applicant responded that he was aware
      and wanted to proceed with his plea of guilty.

29.   The Court finds that the trial court, at the very least, substantially complied with the
      provisions of art. 26.13 of the Texas Code of Criminal Procedure, and there was no
      valid objection that counsel could have made. See Carter v. State, 487 S.W.2d 361,
      362 (Tex.Crim.App. 1972) (defendant's complaint that he was not warned by counsel
      or trial court that conviction might later be used for enhancement was without merit
      where in prior case he was represented by counsel and was admonished of his rights).

30.   Hence, the Court finds the Applicant's allegations that his trial counsel was inef-
      fective for failing to investigate his case or failing to object to allegedly incomplete
      admonishments are not supported by the record.
                                                    Herman Kindred- 30,311-A- Findings
                                                    Page 11


                                             II.

                                   Conclusions of Law

       Based on the contentions raised by the Applicant, and a study of the applicable law

raised by the issues, this Court makes the following Conclusions of Law:

Grounds One & Two -Ineffective Assistance of Counsel

1.     The Applicant fails to show that his trial counsel's performance fell below an
       objective standard of reasonableness, or that he committed unprofessional errors
       hindering his defense. See Strickland v. Washington, 466 U.S. 688, 104 S. Ct. 2052,
       80 L. Ed. 2d 674 (1984).

                                             Ill.

                                     Recommendation

       Having considered the Applicant's Petition, the State's Answer, and the record, the

Court recommends that relief requested be denied.

                                             IV.

                                    Transmittal Order

        The Clerk is directed to prepare a transcript to include copies of the following

documents from Cause Number 30,311: .

       1.     Indictment;
       2.     Complaint;
       3.     Bondfiled8-5-81;
       4.     Waiver of Jury/Agreement to Stipulate;
       5.     Disclosure of Plea Recommendations;
       6.     Judicial Confession;
                                                 Herman Kindred- 30,311-A- Findings
                                                 Page 12


      7.     Waiver of Motion for New Trial/Appeal filed 10-8-81;
      8.     Judgment of Conviction;
      9.     Order Suspending Imposition of Sentence;
      I 0.   Motion to Revoke filed 2-3-82;
      11.    Stipulation for Hearing to Revoke Probation filed 4-28-82;
      12.    Order Revoking Probation;
      13.    Sentence;
      14.    Waiver of Motion for New Trial/Appeal filed 5-20-82;
      15.    Order Suspending Imposition of Sentence signed 10-8-82;
      16.    Motion to Revoke Probation filed 10-21-84;
      17.    Stipulation for Hearing to Revoke Probation;
      18.    Waiver ofMotion for New Trial/Appeal filed 12-11-84;
      19.    Order Revoking Probation signed 2-15-84;
      20.    Sentence;
      21.    Notice of Appeal;
      22.    Motion to Dismiss Appeals;
      23.    Opinion No. 3-85-020-CR;
      24.    Mandate;
      25.    Judge's Docket Sheet;
      26.    Reporter's Record Volumes II & III;

together with:

       27.       the Applicant's Petition;
       28.       the State's Answer;
       29.       the Motion to Enter Proposed Findings of Fact and Conclusions of Law;
       30.       the Findings of Fact and Conclusions of Law of the Court;

and transmit the same to the Court of Criminal Appeals in Austin, Texas. The Clerk is

further directed to serve a signed copy these Findings of Fact and Conclusions of Law to the

Applicant, Herman Lee Kindred, TDCJ # 671207, at the McConnell Unit, 3001 South Emily
                                     Herman Kindred- 30,311-A- Findings
                                     Page 13


Drive, Beeville, Texas 78102.

      Signed this the ----~--day of March, 2014.




                                JUDGE PRESIDING
                                264TH DISTRICT COURT
                                BELL COUNTY, TEXAS




                                         ·•-   __   ,.
                                    ~etl=
 cj   P~£-te ·                     301 .311-G
 /1-EiantnJ Lrr KfNDR£D           ''tJ   ;;ro,n+
                                   ~(~'r.tqOF
                                   ~·e#- 36~3'1~~c:"
                                           2


                        cflO!/ee OF IN-f&tJf

- Rc Af>f>ltmn+ wnt :rNDGED s~r111D 4 ~~Lt u tJF niE :stnrES
       FiNc!i'3 FAa:s o.r-d C.ONdv.sioAi DF Lll.JA) :LJ ~6 #=
      30,3tl-11, Rf~ 'fYIO.___I>cA !{-
----
     .TN,-JCPuse 4F 3131/-fl-- SEE ~k._'s+/'-k --fo V~~~·
     Aj>P_t,c_~f 1~ (nd~t; ~does tjE_f hWe ~~ k
     f't 11 o-1 tile ~~~OAfED
       fi"'d'':J F/1CtS /?No C&~e.!w,,ew oF La.W ~fl.ll 0ulse .ttc.
      /~OJ 3tl~ll \NI1s fYltt£7:?.d_4-v .'TA~ f.JJUfl:t oP C!..RliYli!lfi/-fL
       \AppE/f{::,       oN 7/IE..   q-nr     &, ·.fff @lA                    IHco)
                                                                          . ;;1{)!-:5_
      ,_ o...''&ftt" or
                      711tS fl/();(i{;&             or -+"lllfGltE:& Wm; ttl&>, m1ti kd
     • !   }D /fiE &Jue:t OF (!_£i!YlrAifrG lrppe/l{.s 70 3how T
      . GjPlial.Af dt'd, !.TNO&EJ) · pd- 'f,u OAi                      NO:/fce-    of2· opp/~
        !tJ-/ri,J;f; !fNo , f WAvfl){)J m11t 'led w   /!fe qrtf ~ oF
            _f\.[ol/.     ~~5,       715 Tile Co~ OF C!et'n1~ r;pperr/:s
             (j:')J         #.L ~.
             tl·€11$;£   8e6 WGM        l N(l,;f.med    C'




~f/(Jrt~· 71!/s S?~ lE!-A/bf WM SENFf'                        ~~ -~z'ct,               ....·.
    To 71/E .51/17lF ;Jfil Co-use1130 31 :l--6                ~tY) '~ kf~c:JM_d; ,-·~, --~
    /3siq_ t/Fid Btl Tlflf.!Jt'skicf t:.'&..f,). .oFF,tv
     ~NBIEII &ilWr.'?'t ?,)t./l   ''L _ +                        ~
                             L~~Jt(!_(L-{e_;      t1J    5e.t>tll.ev
     X ~IW Lte /ZiNOf2e)) //4rr~'1 ~ tflasf CL~ e_of-1 DF
     /#is utJOftc~ op [tJ/-E:-4 Wfis 7VV+z7ed vt~ -LLS. ~ mfh~I+r>
                                         1
                                          '


      -m&- D~d ~&~!!_              G.£\cL Dls~d- /17rtJ~er ~ oFf::i.u oF &:zl
       ~-cy, Vi' f/-"1 'P.O, ~ qtf1 /5fl:fo~ IK. ~3 IW_f!70 !~
       CDuR::t' oF cRimt iJ/1{ Appeff{:s ad-: P, 0) l&x 1dl/J! &p;_;tr{ strd-z;o~)
       IJUMii.£, '{JL '{i1il /)/II) Wfri OfTlf               dor
                                                     oF. NOli- . ·. ~OlD\
                                     (]DP J-)                   =#zM1tln ~ lhfMd